On reargument of appeal [254 App. Div. 888; ante, p. 850] from so much of a supplemental and amended final decree in a condemnation proceeding as awards to respondent, a tenant, the sum of $4,400, with interest, for certain fixtures, order of affirmance thereof vacated, and decree modified on the law and the facts by striking therefrom the provision therein awarding the sum of $4,985.93, inclusive of interest, as an award for fixtures included within damage parcel No. 104, and by providing in lieu thereof that the claim for damages shall be dismissed, and as so modified unanimously affirmed, without costs. In our opinion, the presses and other machinery in question here must be deemed personalty in the light of the authority of Matter of City of New York (Whitlock Ave.) (278 N. Y. 276). The machinery there under consideration and the manner in which it was fastened cannot be distinguished in principle from the machinery and method of fastening presented in the case at bar. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ.